Citation Nr: 0833980	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  03-20 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a right shoulder 
disorder.  


REPRESENTATION

Appellant represented by:	Naomi E. Farve, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1975 to October 1979.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in October 2003, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, LA.  

In June 2006, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record. 

In August 2006, the Board remanded the issue for further 
development.  As the requested development has been 
completed, no further action to ensure compliance with the 
remand directive is required.  Stegall v. West, 11 Vet. App. 
268 (1998).


FINDINGS OF FACT

A right shoulder disorder, including arthritis, was not 
affirmatively shown to have been present in service; 
arthritis was not manifest to a compensable degree within one 
year of separation from service; and the current right 
shoulder disorder, to include arthritis, first documented 
after service beyond the one-year presumptive period for 
arthritis as a chronic disease, is unrelated to an injury or 
disease of service origins.


CONCLUSION OF LAW

A right shoulder disorder, including arthritis, was not 
incurred in or aggravated by service and service connection 
for arthritis may not be presumed based on the one-year 
presumption for a chronic disease.  38 U.S.C.A. §§  1112, 
1131, 1137, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication and post-adjudication VCAA 
notice by letters dated in July 2002, April 2006 and 
September 2006 regarding the veteran's claim for a right 
shoulder disability.  In the letter, the veteran was notified 
of the evidence needed to substantiate the claim of service 
connection, namely, evidence of current disability; evidence 
of an injury or disease in service or an event in service, 
causing injury or disease; and evidence of a relationship 
between the current disability and the injury, disease, or 
event in service.  The veteran was notified that VA would 
obtain service records, VA records, and records of other 
Federal agencies and that he could submit private medical 
records or authorize VA to obtain private medical records on 
his behalf.  The notice included provisions for disability 
ratings and for the effective date of the claim, that is, the 
date of receipt of the claim.

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim).  

To the extent that the VCAA notice pertaining to degree of 
disability and effective date came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice, the 
claim of service connection was readjudicated as evidenced by 
the supplemental statement of the case, dated in June 2008.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing 
error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.)

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service 
treatment records, VA records and afforded the veteran a VA 
examination in April 2008.  

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

If a veteran served 90 days or more on active duty, service 
incurrence will be presumed for certain chronic diseases, 
including arthritis, if the chronic disease manifested to a 
compensable degree within the year after service.  38 
U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support a claim.  38 C.F.R. 
§ 3.303(b). 

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).   

Factual Background

Service treatment records show that in September 1976, the 
veteran injured his right shoulder while playing football.  
He had full range of motion, neurological evaluation was 
normal.  The impression was traumatic myositis in the right 
shoulder area.  

After service, VA treatment records show that the veteran 
first complained of chronic right shoulder pain in January 
2003.  He indicated he had shoulder pain for over 25 years 
and had a history of arthritis.  Pertinent findings show that 
in May 2003 he had full range of motion.  In September 2004, 
a MRI shows tendonitis/partial tear of the supraspinatus, 
infraspinatus tendons and a possible SLAP lesion.  

In April 2004 and June 2006, the veteran testified that since 
service he has had right shoulder pain, which from 1979 to 
2002 he treated with self medication.  He indicated he first 
sought medical treatment in 2001.  

On VA examination in April 2008, the veteran complained of 
chronic right shoulder pain.  Physical examination shows 
normal contour and tenderness to pressure.  Range of motion 
was painful.  The examiner reported that x-rays from February 
2007 show trace osteoarthritis, and a MRI that same month 
shows subacromial and subdeltoid bursitis, mild 
osteoarthritis of acromioclavicular joint, acromion and 
glenoid, and partial inferior tear of supraspinatus tendon.  
The diagnoses were mild osteoarthritis and partial rotator 
cuff tear of the right shoulder.

The examiner was of the opinion that the veteran's in-service 
shoulder injury in 1976 was not sufficient to cause the 
current diagnoses.  The examiner concluded the veteran 
currently has considerable wear and tear of his right 
shoulder that is in excess of what the 1976 injury could have 
caused, and the current condition thus must have occurred in 
the interim.  

Analysis

The service treatment records show that in September 1976 the 
veteran injured his right shoulder while playing football and 
the impression was myositis.  There was no finding of a right 
shoulder abnormality on separation examination.   After 
service, complaints of right shoulder pain were first 
documented in January 2003, more than 24 years after service.  
While the veteran reported a history of shoulder pain for 
over 25 years. the absence of documented complaints 
indicative of a shoulder disability from 1976 to 2003 weighs 
against the claim that a right shoulder disability, first 
documented in 2003, is related to service on the basis of 
continuity of symptomatology.  38 C.F.R. § 3.303(b).

Also the documentation of arthritis in 2008 is well beyond 
the one-year presumptive period following separation from 
service in 1979 for arthritis as a chronic disease under 
38 U.S.C.A. §§ 1112 and 1137 and 38 C.F.R. §§ 3.306 and 
3.309.  

The absence of continuity of symptoms from 1976 to 2003 
interrupts continuity and is persuasive evidence against 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson 
v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper 
to consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).  And while the 
veteran has associated his current right shoulder disability 
to service, the absence of medical evidence of continuity of 
symptomatology outweighs the veteran's statements of 
continuity, rendering the lay evidence less probative than 
the medical evidence on the question of continuity of 
symptomatology.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).  For this reason, service connection for 
the claimed disabilities based on continuity of 
symptomatology under 38 C.F.R. § 3.303(b) is not established.  

A right shoulder disability with diagnoses of osteoarthritis 
and partial rotator cuff, is not a condition under case law 
that has been found to be capable of lay observation, and the 
determination as to the presence of such right shoulder 
disability therefore is medical in nature, that is, not 
capable of lay observation.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997) (On the question of whether the veteran has a 
chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, under case law, 
lay observation is competent); Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Where as here, the questions are the diagnosis of right 
shoulder disability, not capable of lay observation, and 
therefore medical in nature, and of medical causation, 
competent medical evidence is required to substantiate the 
claim.  Competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer a medical opinion.  38 C.F.R. § 3.159.  
As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, and on 
medical causation.  

For these reasons, the Board rejects the veteran's statements 
that his current right shoulder disability had onset during 
service or is related to any injury or event of service 
origin.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  

On the question of medical causation, there is no competent 
medical evidence in favor of the claim.  Rather the evidence 
of record opposes the claim as the VA examiner expressed the 
opinion that the current right shoulder disability was not 
related to the 1976 football injury during service.  This 
evidence is uncontroverted and weighs against the claim.  

As the Board may consider only independent medical evidence 
to support its findings on the questions of a medical 
diagnosis, not capable of lay observation, and of medical 
causation, and as there is no such evidence favorable to the 
claim, the preponderance of the evidence is against the claim 
and the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a right shoulder disorder is denied.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


